DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Takahashi does not disclose an antenna “having a feed connection located at a position on the first main conductive element determined such that an input admittance of said antenna is substantially infinite at said first frequency and said second frequency”. The Examiner considers that the claimed language is an inherent function present in all monopole antennas with radiating branches.
It is well known in the art that the admittance (current admitted in a radiator) is an inverse value of the impedance (impeding current provided to a radiator). In other words the admittance Y (Y=1/Z) is the inverse of the impedance (Z), therefore, when the impedance Z is zero (Z=0) the admittance will automatically be infinity (Y=1/0=∞). Applicant points to paragraphs 114-117 to support the newly added limitations. More specifically, equation 14 in para. 115.
Equation 14 is a Short Circuit condition which only happens in an imaginary solution given in a Smith Chart, as shown in Applicant’s specification, Figure 10b, item 1020b (see also para. 90). Therefore, Applicants amendment includes a common method of solving an equation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, International Pub. No.  WO 2011/087135 (with Machine translation provided in previous Office communication), in view of Denham (GB 1364428).
 
Regarding claim 1, Takahashi in figures 1-9 discloses an antenna arrangement  comprising: a first main conductive element (First antenna element part 12A) configured to resonate above a first frequency defining a first fundamental mode of a first electromagnetic radiation (see page 4 of provided translation); at least a second main conductive element (12B and/or 12D): configured to radiate above a second frequency defining a second fundamental mode of a second electromagnetic radiation (see page 4); and having a feed connection (feeding portion 13) located at or near a position on the first main conductive element (12A) that is defined as a function of positions of anti-nodes of current of harmonics of the first electromagnetic radiation (see Fig. 3 and page 3, para. 6); wherein the antenna arrangement has a number of resonating modes that are higher than a number of resonating modes of the first main conductive element. (See Fig. 8a and 8b and para. 5 in page 2)

However, Denham (GB 1364428) teaches a resonator capable of using the same function to arrive to an infinite input admittance at a given point with Maxwell bridge type couplers. Denham in Figures 1 and 2 teaches a feed connection (coupling units 17 and/or 18) located at  a position on the first main conductive element (aerial 21) determined such that an input admittance of said antenna is substantially infinite at said first frequency and said second frequency. (See short circuit condition achieved by adjusting the positions of the resonator short circuits to produce an input admittance value of infinity for each of the resonators 29, 32; each having a given wavelength for their corresponding frequencies at different ports 1-4 (inputs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Denham in the antenna arrangement of Takahashi to form the claimed invention to keep the total resonating lengths short and to minimize loses in a symmetrical arrangement with the resonating elements connected at the midpoints of the lines. (Denham p.5, lines 67-73)

Regarding claims 2 and 3, Takahashi in figures 1-9 discloses an antenna:
 wherein the feed connection (13) of the second main conductive element (12D) is located at a feed line of the first main conductive element (12A);


Regarding claim 4, Takahashi in figures 1-9 discloses an antenna further comprising one or more first secondary conductive elements (third antenna element section 12C) located at one or more positions defined on the first main conductive element (12A) as a function of positions of nodes of current of electromagnetic radiation of selected resonating modes of the first frequency (see para 6 in page 3).

Regarding claim 5, Takahashi in figures 1-9 discloses an antenna wherein the at least second main conductive element (12D) comprises one or more second secondary conductive elements (second antenna element portion 12B) located at one or more positions defined on the second main conductive element (12D) as a function of positions of nodes of current of selected resonating modes of the second frequency. (See Fig. 8)

Regarding claims 6-9, Takahashi in figures 1-9 discloses an antenna: 

wherein the resonating structure of an order higher than one is matched at or above a predefined level across a bandwidth defined around the frequency of the one of the selected resonating modes of the first frequency. (see figures 7 for matching characteristics for each frequency and each antenna conductive element)
wherein the bandwidth is equal to or larger than a predefined percentage value of the frequency of the one of the selected resonating modes of the first frequency. (see figures 4, 8 and 9)
wherein the antenna arrangement is matched across the bandwidth surrounding the frequency of the one of the selected resonating modes of the first frequency at a level equal to or greater than an absolute predefined value. (See para. 1 and 8, p.3)

Regarding claim 12, Takahashi in figure 1 discloses an antenna wherein one or more of the main conductive elements (12) have one of a 2D or 3D compact form factor.

Regarding claim 13, Takahashi in figure 1 discloses an antenna deposited by a metallization process on a non-conductive substrate (base body 11) layered with one of a polymer, a ceramic or a paper substrate. (See para. 1 of p.4)



Regarding claim 15, Takahashi in figures 1-9 discloses a method of designing an antenna arrangement  comprising: defining a geometry of a first main conductive element (First antenna element part 12A) to resonate above a first frequency defining a first fundamental mode of a first electromagnetic radiation (see page 4 of provided translation); defining a geometry of a  second main conductive element (12B and/or 12D) to resonate above a second frequency defining a second fundamental mode of a second electromagnetic radiation (see page 4); and forming a feed connection (feeding portion 13) of the at least a second main conductive element 12D located at a position on the first main conductive element (12A). (See also Fig. 8a and 8b and para. 5 in page 2)
Takahashi does not explicitly discloses: a feed connection determined such that an input admittance of said antenna is substantially infinite at said first frequency and said second frequency.
However, Denham (GB 1364428) teaches a resonator capable of using the same function to arrive to an infinite input admittance at a given point with Maxwell bridge type couplers. Denham in Figures 1 and 2 teaches a feed connection (coupling units 17 and/or 18) located at  a position on the first main conductive element (aerial 21) determined such that an input admittance of said antenna is substantially infinite at said first frequency and said second frequency. (See short circuit condition achieved by adjusting the positions of the resonator 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Denham in the antenna arrangement of Takahashi to form the claimed invention to keep the total resonating lengths short and to minimize loses in a symmetrical arrangement with the resonating elements connected at the midpoints of the lines. (Denham p.5, lines 67-73)

Regarding claims 16-18, Takahashi in figures 1-9 discloses a method wherein one or more main conductive elements (12B/12C) of a defined length are iteratively added at defined positions to a pre-designed main conductive element (12A/12B) so as to match a specification of the antenna arrangement comprising a list of predefined frequencies. (See Fig. 4, 8 and 9);
wherein the one or more main conductive elements (12B/12C) that are added to match the specification of the antenna arrangement are further defined to match a specified bandwidth for at least one or more of the frequencies in the list of frequencies (See Fig. 4, 8 and 9); and
wherein the one or more main conductive elements (12B/12C) that are added to match a specification are further defined to match a form factor of the antenna arrangement (see Fig. 1).

Regarding claim 19, Takahashi in figures 2-4 teaches an antenna arrangement wherein the feed connection of the at least second main conductive element (12B or 12C) is located at an anti-node of current of harmonics of the first electromagnetic radiation at said first frequency (Please see p.3, para. 6 harmonic frequencies ).

Regarding claim 20, Takahashi in figures 2-4 teaches a method wherein the feed connection of the at least second main conductive element (12B or 12C) is located at an anti-node of current of harmonics of the first electromagnetic radiation at said first frequency (Please see p.3, para. 6 harmonic frequencies ).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Dunham, as applied to claim 1 above, and further in view of Kasap et al. WO 2009/072016 (as disclosed in Applicant’s IDS dated 06/09/2020).

Regarding claim 10, Takahashi does not explicitly discloses: further comprising at least a third main conductive element having a feed connection located at a position on one of the first or second main conductive elements that is defined as a function of positions of bellies of current of selected resonating modes of the first or second frequencies, said third main conductive element being configured to form with at least parts of the antenna arrangement a resonating structure of an order higher than one at a frequency of one of the selected resonating modes of the first or second frequencies.
However, in the same field of endeavor, Kasap in figures 1 and 2 teaches an antenna arrangement further comprising at least a third main conductive element (smaller one of paths 5) having a feed connection (collector 4) located at or near a position on one of the first or second main conductive elements (larger path elements 5) that is defined as a function of positions of bellies of current of selected resonating modes of the first or second frequencies, said third main conductive element being configured to form with at least parts of the antenna arrangement a resonating structure of an order higher than one at a frequency of one of the selected resonating modes of the first or second frequencies. (See p.3, para. 31)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine a third main conductive element as taught by Kasap with the antenna according to 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Denham, as applied to claim 1 above, and further in view of Mikkola et al. U.S. Pub. No. 2004/0113845.

Regarding claim 11, Takahashi does not explicitly discloses wherein one or more of the main conductive elements are a metallic ribbon and/or a metallic wire.
However, Mikkola in figures1 and 2 teaches an antenna wherein one or more of the main conductive elements (branches B11/B12/B21/B22) are a metallic ribbon and/or a metallic wire.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ metallic wire conductive elements as taught by Mikkola in the antenna according to Takahashi as modified to form the claimed invention in order to yield an antenna gain significantly higher than known antenna structures occupying the same space. (Mikkola Para. 6)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845